Citation Nr: 9923750	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from August 1953 to 
December 1958.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded by the 

Board in March 1999.  The requested actions have been 
accomplished, and the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is not, as a result of his various 
disabilities, so helpless or blind as to require regular aid 
and attendance, nor is he shown to be either 
institutionalized or confined to the immediate premises of 
his home as a result of those disabilities so as to be deemed 
housebound.


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension 
based on the need for regular aid and attendance, or as a 
result of housebound status, are not met. 38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not been sought by VA or 
already associated with his claims folder, are available.  
The Board accordingly finds that all relevant facts have been 
properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.


The veteran contends, essentially, that he should be assigned 
special monthly pension on the basis that he requires regular 
aid and attendance, or, in the alternative, that he is 
housebound.  However, after a review of the evidence, the 
Board finds that his contentions are not supported by the 
record, and that assignment of special monthly pension based 
on the need for aid and attendance, or as a result of 
housebound status, is not appropriate.

Under regulations set forth at 38 U.S.C.A. §§ 1502 and 1521 
(West 1991), and at 38 C.F.R. §§ 3.351 and 3.352 (1998), 
special monthly pension may be granted when a claimant is 
permanently and totally disabled as a result of nonservice-
connected disability and is in need of regular aid and 
attendance, wherein regular assistance is required as a 
result of being blind, or being so nearly blind as to have 
corrected bilateral visual acuity no greater than 5/200, or 
concentric contraction of the visual field to 5 degrees or 
less; as a result of being a patient in a nursing home 
because or mental of physical incapacity; or is unable to 
clean or dress oneself.  See 38 C.F.R. § 3.351(c) (1998); see 
also 38 C.F.R. § 3.352(a) (1998).  In circumstances in which 
these criteria are not satisfied, special monthly pension may 
be granted as a result of being housebound, wherein there is 
essentially confinement to the dwelling and the immediate 
premises, or to an institution's ward and clinical areas, and 
it is reasonably certain that such confinement is permanent.  
In addition, housebound status may be established if a 
veteran has a single permanent disability rated as 100 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), and has an additional 
disability or disabilities rated as at least 60 percent 
disabling, and such disability or disabilities are separate 
and distinct from the disability rated as 100 percent 
disabling, and which involve anatomical segments or bodily 
systems that are different from the disability rated at 100 
percent.  See 38 C.F.R. § 3.351(d) (1998).

As to the veteran's need for regular aid and attendance, the 
clinical record does not demonstrate that he has vision that 
is so impaired as to satisfy the criteria cited above.  The 
report of the most recent medical examination of the veteran, 
which was conducted in April 1998 with specific regard to his 
claim for special monthly 

pension, does not indicate that his vision is impaired.  The 
preprinted report form specifically requests of the examiner 
that, "[i]f [there is an] eye disability, show best corrected 
visual acuity"; no such information was furnished.  The 
report of a November 1991 VA medical examination notes the 
presence of "background" retinopathy, but does not indicate 
any findings of impaired visual acuity.  The most recent 
rating decision, dated in May 1998, shows that a 
noncompensable evaluation was assigned for a disability 
classified as "presbyopia with refractive error, minimum."  
In brief, the evidence does not show that the veteran has any 
impairment of his vision as to render him blind, or so nearly 
blind as that term is construed in the applicable 
regulations.

Likewise, the record does not show that the veteran currently 
resides in a nursing home.  On a VA Form 21-0516, Improved 
Pension Eligibility Verification Report (Veteran With No 
Children), received by VA in September 1997, he specifically 
indicated that he was not a nursing home patient.  No 
evidence dated subsequent to September 1997 shows that he is 
now a nursing home resident.

With regard to the veteran's ability to care for himself, the 
Board notes that the April 1998 VA examination report 
specifically shows that he was not bedridden, and that he was 
able to dress, bathe, go to the bathroom, eat, and walk in 
and out of his home unassisted.  The examiner found that the 
veteran exhibited peripheral neuropathy secondary to alcohol 
abuse, but that he was "able to walk unassisted [and] drive."  

Based on these findings, the Board must conclude that the 
evidence does not demonstrate that the veteran requires 
regular aid and attendance.  Having so determined, it is now 
incumbent upon the Board to ascertain whether special monthly 
pension may be assigned on the basis that he is housebound.  
Again, the Board must conclude that such benefits cannot be 
granted.  

As discussed above, special monthly pension based on 
housebound status is appropriate when the veteran has a 
single permanent disability deemed 100 percent disabling by 
the RO.  The most recent rating decision wherein the RO set 
forth the 

ratings assigned for the veteran's disabilities, which was 
that promulgated in May 1998, shows that this criterion is 
not satisfied.  To the contrary, this rating decision shows 
that none of his disabilities was deemed to be more than 60 
percent disabling.

Special monthly pension based on housebound status may also 
be granted when the veteran is institutionalized, or when 
there is essential confinement to the dwelling and the 
immediate premises.  In the case herein, it must be 
reiterated that the evidentiary record does not show that the 
veteran is institutionalized; to the contrary, as discussed 
above, he has reported that he is not a nursing home 
resident.  Likewise, the evidence does not demonstrate that 
he is confined to his dwelling and its immediate premises.  
In that regard, it must be emphasized that the findings 
presented on the April 1998 examination report clearly show 
that he was able to move about and drive without assistance.

In view of the above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for special monthly pension based on the need for regular aid 
and attendance, or on housebound status.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or on housebound status is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

